Allowable Subject Matter
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“forming an epitaxial source/drain region in the multi-layer stack extending at least partially through the multi-layer stack”,  “removing a first layer and a second layer of the multi-layer stack to form a first recess and a second recess, respectively, wherein the first layer and the second layer comprise the first semiconductor material”, “depositing a gate dielectric layer in the first recess and the second recess, the gate dielectric layer filling the first recess to form a first isolation layer, the first isolation layer extending between the epitaxial source/drain region and the semiconductor substrate, wherein the first isolation layer extends past opposite sidewalls of the epitaxial source/drain region in a direction parallel to a major surface of the semiconductor substrate”, and “wherein the first isolation layer extends from a third layer of the multi-layer stack to a fourth layer of the multi-layer stack, and wherein the third layer and the fourth layer comprise the second semiconductor material” as recited in independent claim 9,
“forming a first source/drain region extending through the second channel layer, the first channel layer, and the second sacrificial layer to a first top surface of the first sacrificial layer”, “after forming the first source/drain region, etching the first channel layer and the first sacrificial layer from a first region of the semiconductor device using a first etch process”, “after forming the first source/drain region, etching the second channel layer and the second sacrificial layer from a second region of the semiconductor device using a second etch process” and “depositing a first dielectric layer in a first recess and a second recess formed by the first etch process, the first dielectric layer filling the second recess” as recited in claim 15, and
“removing a third layer and a fourth layer from the multi-layer stack in a second region to form a fourth recess and a fifth recess, respectively, wherein the third layer and the second layer comprise the second semiconductor material; depositing a high-k dielectric in the second recess, wherein a top surface of the high-k dielectric is in physical contact with a bottom surface of the first epitaxial source/drain region; and depositing a gate stack in the third recess, the gate stack comprising a gate electrode and a gate dielectric” as recited in claim 21.

1. Reasons for allowance of claims 9-14.
Kang et al. (PG Pub. No. US 2020/0083219 A1) teaches a method including forming an epitaxial source/drain region (130) in a multi-layer stack (fig. 20: 130 formed in stack 104/NSS), removing first and second semiconductor material layers of the multi-layer stack to form a first recess and a second recess (¶ 0100: 104B and 104 removed to form recesses INS and GS), depositing a gate dielectric layer in the first recess and the second recess (¶¶ 0037, 0062: gate dielectric portions 554 and 152 formed in spacers INS and GS), the gate dielectric layer filling the first recess to form a first isolation layer extending past opposite sidewalls of the epitaxial source/drain region (fig. 30D: in at least one embodiment, 554 fills space INS and extends past opposing sidewalls of 130).  However, Kang teaches the first isolation layer vertically extends from a top of fin FA to a second semiconductor material layer of the multi-layer stack, rather than between two second semiconductor material layers of the multi-layer stack as required by claim 9.

Rachmady et al. (PG Pub. No. US 2020/0219979 A1) teaches a semiconductor device (fig. 1) including a source/drain region (116) extending through a multilayer stack (104A/104B/104C/104D/114A/114B/114C/114D), and an isolation layer (118) horizontally extending between opposite sidewalls of the source/drain region and vertically extending between two semiconductor material layers of the multi-layer stack (fig. 1: 118 extends under 116 and between 104D and 114C).  However, Rachmady does not teach the isolation layer comprises gate dielectric in a recess formed by removing semiconductor material of the multilayer stack, as required by claim 9.

Noh et al. (PG Pub. No. US 2020/0091152 A1) teaches a semiconductor device (fig. 6) including a source/drain region (151) extending through a multilayer stack (141/142/143), and an isolation layer (131b) horizontally extending between opposite sidewalls of the source/drain region and vertically extending between two semiconductor material layers of the multi-layer stack (fig. 6: 131b extends under 151 and between 141 and 143).  However, Noh does not teach the isolation layer comprises gate dielectric in a recess formed by removing semiconductor material of the multilayer stack, as required by claim 9.

2. Reasons for allowance of claims 15-20.
Kang teaches a method comprising depositing a multi-layer stack (¶ 0081 & fig. 11: 104/NSS) including a first sacrificial layer (¶ 0082: 104B), a second sacrificial layer (104), a first channel layer (¶ 0029: N2), and a second channel layer (N3), forming a first source/drain region (¶ 0070: 730) extending through the second channel layer, the first channel layer, and the second sacrificial layer to a first top surface of the first sacrificial layer (fig. 31C: 730 extends through portions of N3, N2 and 104 to a top surface of 104B, etching the first channel layer and the first sacrificial layer from a first region of the semiconductor device (¶ 0122 & fig. 31A: N2 and a portion of 104B etched to form recess R7 in FA region of 102), and depositing a first dielectric layer (¶ 0127: 152, 754) in a first recess and a second recess (figs. 24A-25A, 31D: portion of 754 formed in insulation space INS between FA and N1, portion of 152 formed space GS between NSS layers).
However, Kang does not teach the method further comprising etching the second channel layer and the second sacrificial layer from a second region of the semiconductor device using a second etch process after forming the first source/drain region, as required by claim 15.

3. Reasons for allowance of claims 21-28.
Kang teaches removing a first layer and a second layer of semiconductor material from a multi-layer stack in a first region to form a second recess and a third recess (semiconductor layers 104 removed from left region of fig. 24A), removing a third layer and a fourth layer of semiconductor material from the multi-layer stack in a second region to form a fourth recess and a fifth recess (semiconductor layers 104 removed from middle and/or right region of fig. 24A), depositing a high-k dielectric in the second recess, wherein a top surface of the high-k dielectric is in physical contact with a bottom surface of an epitaxial source/drain region (fig. 31D: in at least one embodiment, high-k dielectric 754 is formed in contact with a bottom surface of source/drain 730).  However, Kang does not teach the first and second semiconductor material layers comprise a first semiconductor material, and the third and fourth semiconductor material layers comprise a second semiconductor material, as required by claim 21.

In light of these limitations in the claims (see the Applicant’s fig. 16D & ¶¶ 0057-0061), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894